Motion for an order vacating prior order of this court, for leave to dispense with printing and for an enlargement of time granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of Bronx County and files 6 typewritten or 19 mimeographed copies thereof, together with the original record, with this court and on the further condition that the appeal be perfected for argument for a term on or before the February 1961 Term of this court. The order of this court, entered January 14,1960, is vacated. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.